336 F.3d 345
UNITED STATES of America, Plaintiff-Appellee,v.Reynaldo PORTILLO-AGUIRRE, Defendant-Appellant.
No. 01-50476.
United States Court of Appeals, Fifth Circuit.
March 6, 2003.

Joseph H. Gay, Jr., Asst. U.S. Atty., Angela J. Moore, San Antonio, TX, for Plaintiff-Appellee.
Ray Ray Velarde, El Paso, TX, for Defendant-Appellant.
Appeal from the United States District Court for the Western District of Texas; W. Royal Furgeson, Jr., Judge.

ON PETITION FOR REHEARING EN BANC

Opinion 311 F.3d 647 (5th Cir. Nov. 1, 2002) Before REAVLEY, SMITH and DENNIS, Circuit Judges.
PER CURIAM:


1
Treating the petition for rehearing en banc as a petition for panel rehearing, the petition for panel rehearing is DENIED. The court having been polled at the request of one of the members of the court and a majority of the judges who are in regular active service not having voted in favor (FED. R.APP. P. 35 and 5TH CIR. R. 35), the petition for rehearing en banc is DENIED.


2
THE MANDATE SHALL ISSUE FORTHWITH.